Citation Nr: 0912144	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  03-17 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to compensation benefits for residuals of 
left wrist surgery, under the provisions of 38 U.S.C.A. 
§ 1151.

3.  Entitlement to an effective date earlier than February 
26, 2003, for the award of a total disability rating based on 
individual unemployability (TDIU).

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from October 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2000, April 2003, March 2005, and 
April 2008 decisions by the Providence, Rhode Island, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  The July 2000 decision denied 
entitlement to an evaluation in excess of 10 percent for the 
lumbar spine disability; an increased, 30 percent evaluation 
was granted in an April 2003 decision, but the Veteran has 
elected to continue his appeal.  A separate April 2003 
decision denied entitlement to benefits under 38 U.S.C.A. 
§ 1151 for a left wrist disability, while a March 2005 
decision granted entitlement to TDIU effective February 26, 
2003.  The April 2008 decision denied entitlement to special 
monthly compensation based on a need for regular aid and 
attendance.

In an October 2008 decision, the Board remanded the matter to 
the RO for scheduling of a requested hearing before a 
decision review officer (DRO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A further remand is unfortunately required in this case, 
though the Board deeply regrets the necessity.

In October 2008, the Veteran's representative requested that 
the case be remanded to the RO for a local hearing before a 
DRO.  The representative pointed out that the Veteran had not 
indicated he wished a hearing before the Board on his most 
recently filed substantive appeal.

The Board complied with the representative's request, and 
remanded the claims to the RO for scheduling of a local 
hearing before a DRO in October 2008.  The RO, however, 
mistakenly scheduled the Veteran for a Board hearing, which 
was held before the undersigned Veterans Law Judge in January 
2009, via videoconference from the RO.  The Veteran has not 
been provided with a local hearing before a DRO.

Upon receipt of the claims file and transcript, the Board 
discovered the error in the form and level of hearing 
provided.  The Veteran's representative was contacted and 
asked if the Veteran still desired a DRO hearing, or if the 
Board hearing satisfied his request.  Despite repeated 
requests, the representative has not replied or given any 
guidance.  The Board is therefore left with no options. 

The October 2008 Remand ordered the scheduling of a DRO 
hearing.  This has not been accomplished.  A remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, 
the Court held that "where... the remand orders of the 
Board... are not complied with, the Board itself errs in 
failing to insure compliance."  Id.  Therefore, an 
additional remand is required for compliance with the October 
2008 directive.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a local 
hearing before a DRO, in accordance with 
applicable law.  A copy of the notice 
scheduling the hearing should be placed in 
the claims folder.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  



	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




